DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filing on 11/09/2021.
Applicant’s cancelation of claims 2, 5, 12, and 32 is acknowledged and require no further examining.  Claims 10-11, 14-18, and 38-42 have been withdrawn for being drawn to a nonelected Species and Sub-Species.  Claims 1, 3-4, 6-9, 13, 19-31, and 33-37 are pending and examined below.
Upon further consideration, a new ground(s) of rejection is made.  Due to the introduction of new rejections, this action is made NON-FINAL.

Election/Restrictions
Applicant’s election without traverse of Species 1 (shown in Figure 1) and Sub-species A (shown in Figure 1) in the reply filed on 04/04/2019 is acknowledged.
Species 1, the embodiment shown in Figure 1, disclose the surface or receptacle for moving items is a plurality of conveyor belts situated parallel to each other.  Species 2, the embodiment shown in Figure 2, disclose the surface or receptacle for moving items is a plurality of actuating shelves.  Species 4, the embodiment shown in Figure 4, disclose the surface or receptacle for moving the items is a receptacle with a plurality of bins that linearly actuates in the XY directions.


Claims 1-11 and 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species and Sub-species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/04/2019.
Examiner further withdraws claims 38-42 because they are drawn to nonelected Species and Sub-species.  Claims 38-42 disclose the surface or receptacle is a shelf or a bin on the shelf.  Nonelected Species 2 and 4 disclose the surface or receptacle is a shelf or a bin.  Elected Species 1 disclose the surface or receptacle is a plurality of conveyor belts.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6-11, 13-31, 33-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the phrase “the controller controls the carriage to move along the rail or other linear guide in connection with positioning the robotic arm in relation to one or more shelves for the robotic arm to operate to retrieve the item from the one or more shelves and to place the item into the box or other container” renders claim 1 vague and indefinite because there is insufficient antecedent basis for this limitation.  Prior to the quoted phrase, the actuator is disclosed to be configured to move a surface or receptacle to a position associated with item retravel.  Claim 1 does not disclose a shelf or a plurality of shelves.  For examining purposes, the phrase is interpreted as “the controller controls the carriage to move along the rail or other linear guide in connection with positioning the robotic arm in relation to the surface or receptacle for the robotic arm to operate to retrieve the item from the surface or receptacle and to place the item into the box or other container”
Claims 3-4, 6-11, and 13-25 are dependent of claim 1 and include all the same limitations.
Regarding claim 26, the following phrases render claim 26 vague and indefinite:
The phrase “determining one or more items to retrieve and pack into the box or other container … and pack the one or more items into a box or other container” renders claim 26 vague and indefinite because there is insufficient antecedent basis for this limitation.  Prior to the quoted phrase, 
The phrase “obtain a plan to retrieve … determining a plan to retrieve” renders claim 26 vague and indefinite because it is unclear if this is a new or previously mentioned feature.  When a new feature is introduced, the feature should be preceded by “a”.  When a previous feature is being referred to, the feature should be preceded by "the" or "said".  It is unclear if the obtain plan is the same or different from the determined plan.  For examining purposes, the phrase is interpreted as “obtain a plan to retrieve … determining said plan to retrieve”; and
The phrase “the controller controls the carriage to move along the rail or other linear guide in connection with positioning the robotic arm in relation to one or more shelves for the robotic arm to operate to retrieve the item from the one or more shelves and to place the item into the box or other container” renders claim 20 vague and indefinite because there is insufficient antecedent basis for this limitation.  Prior to the quoted phrase, the actuator is disclosed to be configured to move a surface or receptacle to a position associated with item retravel, but does not disclose a shelf or a plurality of shelves.  For examining purposes, the phrase is interpreted as “the controller controls the carriage to move along the rail or other linear guide in connection with positioning the robotic arm in relation to the 
Claims 27, 29-31, 33-37, and 40 are dependent of claim 26 and include all the same limitations.
Regarding claim 28, the phrase “the controller controls the carriage to move along the rail or other linear guide in connection with positioning the robotic arm in relation to one or more shelves for the robotic arm to operate to retrieve the item from the one or more shelves and to place the item into the box or other container” renders claim 28 vague and indefinite because there is insufficient antecedent basis for this limitation.  Prior to the quoted phrase, the actuator is disclosed to be configured to move a surface or receptacle to a position associated with item retravel.  Claim 28 does not disclose a shelf or a plurality of shelves.  For examining purposes, the phrase is interpreted as “the controller controls the carriage to move along the rail or other linear guide in connection with positioning the robotic arm in relation to the surface or receptacle for the robotic arm to operate to retrieve the item from the surface or receptacle and to place the item into the box or other container”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 


Claims 1, 3-4, 6-9, 13, 19, 22, 26-27, 31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over reference Bastian, II et al. (8276739) (referred to as Bastian) in view of reference Stallman et al. (10360531).
It should be pointed out that, in an apparatus claim, the functional description following the phrase “configured to” is being treated as a functional recitation.  In other words, it is not structural limitation, and the prior art is considered to meet the limitations of an apparatus claim as long as the prior art is fully capable of performing the functional recitation.
Regarding claim 1, Bastian disclose a system (1800) comprising:
an actuator (1500) configured to move a surface (124) or receptacle to a position associated with item retrieval; and
one or more cameras (510) or sensors within an environment in which a robotic retrieval device (416, 502) operates to retrieve one or more items (120) and pack the one or more items (120) into a box or other container (112);
a robotic retrieval device (416, 502);
wherein the actuator (1500) positions an item (120) into the position associated with item retrieval in a manner that is synchronized at least in part with operation of the robotic retrieval device (416, 502) to retrieve the item (120) form the position associated with item retrieval,

wherein the robotic retrieval device (416, 502) comprises a robotic arm (416) mounted on a carriage (502) configured to translate along a rail (414) or other linear guide.
(Figures 18-26 and Column 6 lines 35-39, Column 7 lines 23-25, 36-38, 52-55, Column 14 lines 37-54, Column 16 lines 11-19, 43-52, 58-62)
However, Bastian does not explicitly disclose a controller configured to conduct a plan comprising a first strategy and a second strategy in the event that the first strategy can’t be complete.
Stallman et al. discloses a robot system (1000) comprising: a robotic arm (115); a controller (120); and a remote terminal (150), wherein the controller (120) is configured to: 
determine the one or more item to retrieve,
wherein the process of determining the one or more items includes determining a location from which an item of the one or more items is to be retrieved, and determining one or more attributes associated with the item;
obtain a plan to retrieve the item,
wherein the plan is based at least in part on the one or more items to be retrieved, the location form which the item is to be retrieved, and the one or more attributes associated with the item;

use the robotic arm (115) to attempt to perform a first strategy (535); 
in response to determining that the first strategy (535) was attempted, determine whether the first strategy (535) was completed successfully; and 
in response to determining first strategy (535) was not completed, use the robotic arm (115) to perform one or more other strategies (540),
wherein plan comprises a plurality of tasks,
wherein the system stores a plurality of predefined strategies
(Figure 1, 5 and Column 4 lines 19-32, 39-59, Column 15 lines 41-63)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the system of Bastian by incorporating the controller with the first and second strategy as taught by Stallman et al., since column 1 lines 42-50 of Stallman et al. states such a modification would allow help streamline operation and reduce operation costs.
Stallman et al. disclose when a failure condition is determined, the system requests human assistance, receives instructions form the human assistance, and proceeds to use the robot arm to conduct the pick and place process. (Column 15 lines 48-57)  This process of requesting human assistance, receiving instruction, and preceding with the pick and placing items is interpreted as the one or more other predefined strategies.  Since the one or more other predefined strategies still uses the robot arm to pick and place the item, Stallman et al. is interpreted to disclose using at 
When modifying Bastian in view of Stallman et al., the controller is interpreted to control operation of various aspects of the system, including controlling the carriage to move along the rail or other linear guide on connection with positioning the robotic arm in relation to the surface or receptacle for the robotic arm to operate to retrieve the item from the surface or receptacle and to place the item into the box or other container.
Regarding claim 3, Bastian disclose the actuator (1500) positions the item (120) into the position associated with item retrieval and the robotic retrieval device (416, 502) retrieves the item (120) from the position associated with item retrieval. (Column 16 lines 11-19, 43-52)
Therefore, Bastian modified by Stallman et al. is interpreted to disclose a processor configured to control the actuator and the robotic retrieval device.
Regarding claim 4, Bastian disclose a conveyor (106) configured to position the box or other container (112) in a loading position and wherein the robotic retrieval device (416, 502) retrieves the item (120) from the position associated with item retrieval and places the item (120) in the box or other container (118). (Figure 20 and Column 5 lines 15-17, Column 16 lines 18-19, 43-49)
Therefore, Bastian modified by Stallman et al. is interpreted to disclose a processor configured to control the conveyor, the actuator, and the robotic retrieval device.
Regarding claim 6, Bastian modified by Stallman et al. disclose the one or more cameras or sensors comprises a camera (Bastian – 512). (Bastian – Column 7 lines 52-55)
Regarding claim 7, Bastian disclose the one or more cameras or sensors (510) is used for controlling the robotic retrieval device (416, 502) to retrieve the item (120) from the position associated with item retrieval. (Column 7 lines 52-57)
Therefore, Bastian modified by Stallman et al. is interpreted to disclose a processor configured to control the robotic retrieval device based on the information from the one or more cameras or sensors.
Regarding claim 8, Bastian modified by Stallman et al. disclose the actuator (Bastian – 1500) comprises a motor (Bastian – 1202). (Bastian – Column 15 lines 45-49)
Regarding claim 9, Bastian modified by Stallman et al. disclose the surface (Bastian – 124) comprises a conveyor belt and the actuator (Bastian – 1500) advances the item (Bastian – 120) from a first end of the conveyor belt at which the item is loaded onto the conveyor belt to a pickup zone at a second end of the conveyor belt. (Bastian – Figure 19 and Column 5 lines 61-67, Column 16 lines 49-52, Column 18 lines 1-43)
Regarding claim 13, Bastian disclose the robotic arm (416) is mounted to the rail (414) via the carriage (502) and the robotic arm (416) is moved along the rail (414) to retrieve or deposit retrieved item (120). (Column 6 lines 35-39, Column 7 lines 23-25, Column 17 lines 25-31)
Therefore, Bastian modified by Stallman et al. is interpreted to disclose a processor configured to control the carriage and the robotic arm.
Regarding claim 19, Bastian disclose once the kitting process is complete, the box or other container (118) is released to the next kitting module or zone. (Column 16 lines 59-62)
Therefore, Bastian modified by Stallman et al. is interpreted to disclose the actuator (Bastian – 1500) is associated with a first kitting machine and the item comprises an item of a first item type and wherein the system comprises one or more additional kitting machines.
Regarding claim 22, Bastian disclose the system is connected to a supervisory workstation and, if there is an error condition, a system supervisor can semi-automatically control the robotic retrieval device.  Bastian also disclose the robotic retrieval device can be remotely controlled by the supervisor. (Column 7 lines 57-62, Column 16 lines 36-42)
Therefore, Bastian modified by Stallman et al. is interpreted to disclose a processor configured to control the actuator and robotic retrieval device, and is configured to respond to error condition.
Regarding claim 26, Bastian disclose a method to operate a kitting system (1800) comprising an actuator (1500) configured to move a surface (124) or a receptacle to position associate with item retrieval, the method comprising:
using information obtained from one or more cameras (510) or sensors in connection with determining one or more items (120) to retrieve and pack into a box or other container (112),
wherein the one or more cameras (510) or sensors are located within an environment in which a robotic retrieval device (416, 502) 
using the actuator (1500) to position an item (120) into the position associated with item retrieval;
using the robotic retrieval device (416, 502) to retrieve the item (120) from the position associated with item retrieval; and
using the robotic retrieval device (416, 502) to place the item (120) in a destination location;
wherein the actuator (1500) is used to position the item (120) in the position associated with item retrieval in a manner that is synchronized at least in part with the operation of the robotic retrieval device (416, 502),
wherein the robotic retrieval device (416, 502) comprises a robotic arm (416) mounted on a carriage (502) configured to translate along a rail (414) or other linear guide.
(Figures 18-26 and Column 6 lines 35-39, Column 7 lines 23-25, 36-38, 52-55, Column 14 lines 37-54, Column 16 lines 11-19, 43-52, 58-62)
However, Bastian does not explicitly disclose a controller configured to conduct a plan comprising a first strategy and a second strategy in the event that the first strategy can’t be complete.
Stallman et al. discloses a robot system (1000) comprising: a robotic arm (115); a controller (120); and a remote terminal (150), wherein the controller (120) is configured to: 

wherein the process of determining the one or more items includes determining a location from which an item of the one or more items to be retrieved, and determining one or more attributes associated with the item;
obtain a plan to retrieve,
wherein the plan is based on at least in part on the one or more items to be retrieved, the location form which the item is to be retrieved, and the one or more attributes associated with the item
wherein the step of obtaining the plan includes:
determining the plan to retrieve a plurality of items, wherein said plurality of items comprises the item that is retrieved from the positioned associated with the item retrieval;
using at least the robotic arm (115) to attempt to perform a first strategy (535); 
in response to determining that the first strategy (535) was attempted, determine whether the first strategy (535) was completed successfully; and 
in response to determining first strategy (535) was not completed, use at least the robotic arm (115) to perform one or more other strategies (540),
wherein the plan comprises a plurality of tasks, and

(Figure 1, 5 and Column 4 lines 19-32, 39-59, Column 15 lines 41-63)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Bastian by incorporating the controller with the first and second strategy as taught by Stallman et al., since column 1 lines 42-50 of Stallman et al. states such a modification would allow help streamline operation and reduce operation costs.
Stallman et al. disclose when a failure condition is determined, the system requests human assistance, receives instructions form the human assistance, and proceeds to use the robot arm to conduct the pick and place process. (Column 15 lines 48-57)  This process of requesting human assistance, receiving instruction, and preceding with the pick and placing items is interpreted as the one or more other predefined strategies.  Since the one or more other predefined strategies still uses the robot arm to pick and place the item, Stallman et al. is interpreted to disclose using at least the robotic arm to perform the individual task according to one or more other predefined strategies.
When modifying Bastian in view of Stallman et al., the controller is interpreted to control operation of various aspects of the system, including controlling the carriage to move along the rail or other linear guide on connection with positioning the robotic arm in relation to the surface or receptacle for the robotic arm to operate to retrieve the item from the surface or receptacle and to place the item into the box or other container.
Regarding claim 27, Bastian modified by Stallman et al. disclose the robotic retrieval device (Bastian – 416, 502) comprises a robotic arm (Bastian – 416) having limited reach and wherein using the actuator (Bastian – 1500) to position the item (Bastian – 120) into the position associated with item retrieval results in the item (120) being placed within reach of the robotic arm (Bastian – 416). (Bastian – Column 7 lines 36-38, Column 16 lines 18-19, 43-52)
Regarding claim 31, Bastian disclose the actuator (1500) engages the surface (124) with the next item (120) to be retrieved by the robotic retrieval device prior to the robotic retrieval device retrieving the next item (120). (Column 16 lines 11-17)  This implies that there is a synchronized control between the actuator and the robotic retrieval device. Bastian also discloses the system (1800) is an automated system that eliminates the need for human operators. (Column 18 lines 58-67 through Column 19 lines 1-3)
Therefore, Bastian modified by Stallman et al. is interpreted to disclose the controller determines the plan to collectively pack the plurality of items into the box or other containers.
Regarding claim 33, Bastian modified by Stallman et al. disclose the robotic retrieval device (Bastian – 416, 502) comprises a first terminal device (Stallman et al. – 117) used in performing the first strategy; and a second terminal device (Stallman et al. – 117) used in performing the second strategy. (Stallman et al. – Column 8 lines 12-19, Column 9 lines 10-18)

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over reference Bastian, II et al. (8276739) (referred to as Bastian) in view of reference Stallman et al. (10360531) as applied to claim 19 above, and further in view of reference Dickson et al. (2011/0125307).
Regarding claim 20, Bastian modified by Stallman et al. disclose the claimed invention as stated above but does not disclose a processor configured to detect that a new kitting machine has become associated with the system
Dickson et al. disclose a system (1) comprising a plurality of modules, wherein each module comprises one or more processing stations, and a control system (61) that supervises the operations of the modules.  Dickerson et al. discloses an entire new module can be accommodated by allowing the module controller to interface between the control system (61) and the processing stations to convey operational parameters. (Page 1 paragraph 8, Page 3 paragraph 57, 63, 64)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the system of Bastian to include a processor that detects and interfaces with new modules added to the system as taught by Dickson et al., since page 1 paragraph 3 of Dickson et al. states such a modification would make the system more flexible and less expensive to improve or modify.
Regarding claim 21, Dickson et al. disclose when accommodating a new module, the control system will interface with the processing stations to convey commands and operational parameters. (Page 4 paragraph 64)
.

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over reference Bastian, II et al. (8276739) (referred to as Bastian) in view of reference Stallman et al. (10360531) as applied to claim 22 above, and further in view of reference Kudia (9676507).
Regarding claim 23, Bastian modified by Stallman et al. disclose the claimed invention as stated above but does not disclose a teleoperation device.
Kudia disclose a system comprising a plurality of operation stations (100, 200, 300) and a teleoperation device (400) that electronically communicates with the operation stations (100, 200, 300). (Figure 1 and Column 7 lines 7-21, 34-46)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the system of Bastian to include a teleoperation device as taught by Kudia, since column 1 lines 26-31 of Kudia states such a modification would allow the operator to control a plurality of operation stations without having to control each station separately.
Regarding claim 24, Bastian disclose the when the kitting process is complete, the container is released to the next kitting machine. (Column 16 lines 59-64)  This implies the system of Bastian comprises a plurality of kitting machines.
When modifying the system of Bastian by incorporating the teleoperation device of Kudia, the teleoperation device would be configured to electrically communicate with each of the kitting machines.
Therefore, Bastian modified by Stallman et al. and Kudia is interpreted to disclose the teleoperation is associated with a plurality of kitting systems that include the system.
Regarding claim 25, it is understood that two objects can’t occupy the same space.  Therefore, when Bastian disclosed the system comprises a plurality of kitting machines, it is implied that each kitting machine is situated at a different location.
 Bastian disclose the system is connected to a supervisory workstation and, if there is an error condition, a system supervisor can semi-automatically control the robotic retrieval device.  Bastian also disclose the robotic retrieval device can be remotely controlled by the supervisor. (Column 7 lines 57-62, Column 16 lines 36-42)
When modifying the system of Bastian by incorporating the teleoperation device of Kudia, the supervisor at the supervisory workstation would use the teleoperation device to communicate with the plurality of kitting machines.
Therefore, Bastian modified by Stallman et al. and Kudia is interpreted to disclose at least a subset of the plurality of robotic kitting systems comprises robotic kitting systems located in one or more locations other than a first location in which the system is located in one or more locations other than a first location in which the system .

Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over reference Bastian, II et al. (8276739) (referred to as Bastian) in view of reference Stallman et al. (10360531) as applied to claim 26 above, and further in view of reference Berard et al. (9969082).
Regarding claim 34, Bastian modified by Stallman et al. disclose the claimed invention as stated above but do not disclose selecting a predefined strategy based on a determined preference or confidence score.
Berard et al. disclose robotics system configured to be operated based on one of a plurality of strategies, wherein each strategy has a score, and wherein the selected strategy that is used to operate the robotic system is based on the strategy score. (Figure 7B and Column 1 lines 22-36, Column 2 lines 44-52)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Bastian by incorporating multiple strategies and selected a strategies based on a strategy score as taught by Berard et al., since column 2 lines 60-62 of Berard et al. states such a modification would optimizing performance.
Regarding claim 35, Bastian modified by Stallman et al. and Berard et al. disclose an order in which the one or more other predefined strategies are attempted is based at least in part on corresponding confidence scores for the one or more other predefined strategies. (Berard et al. – Column 1 lines 22-36)

Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over reference Bastian, II et al. (8276739) (referred to as Bastian) in view of reference Stallman et al. (10360531) as applied to claim 26 above, and further in view of reference Watanabe et al. (2004/0086364).
Regarding claim 36, Bastian modified by Stallman et al. disclose the actuator (Bastian – 1500) configured to move a surface (Bastian – 124) or a receptacle to position associate with item retrieval. (Bastian – Column 10 lines 44-51, Column 15 lines 45-49)
However, Bastian modified by Stallman et al. do not disclose repositioning the item to a different position to facilitate the robotic retrieval device being able to retrieve the item.
Watanabe et al. disclose a robotic arm (1) configured to retrieve an item, wherein, when the robotic arm is unable to retrieve said item, the tray holding said item is repositioned to a position that will allow the robotic arm to retrieve the item. (Page 10 paragraphs 123-125)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Bastian by incorporating the predetermined strategy of repositioning the item as taught by Watanabe et al., since page 10 paragraph 125 of Watanabe et al. states such a modification would allow the system to continue to perform.
Regarding claim 37, Bastian modified by Stallman et al. and Watanabe et al. disclose the using the actuator (Bastian – 1500) to position an item into the position, or 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over reference Bastian, II et al. (8276739) (referred to as Bastian) in view of references Stallman et al. (10360531) and Neiser (9481518).
Regarding claim 28, Bastian disclose a kitting system (1800) comprising an actuator (1500) configured to move a surface (124) or a receptacle to position associate with item retrieval, the kitting system (1800) is configured to perform a process comprising the steps of:
using information obtained from one or more cameras (510) or sensors in connection with determining one or more items (120) to retrieve and pack into a box or other container (112),
wherein the one or more cameras (510) or sensors are located within an environment in which a robotic retrieval device (416, 502) operates to retrieve the one or more items (120) and pack the one or more items into the box or other container (112);

using a robotic retrieval device (416, 502) to retrieve the item (120) from the position associated with item retrieval; and
using the robotic retrieval device (416, 502) to place the item (120) in a destination location;
wherein the actuator (1500) is used to position the item (120) in the position associated with item retrieval in a manner that is synchronized at least in part with the operation of the robotic retrieval device (416, 502), and
wherein the robotic retrieval device (416, 502) comprises a robotic arm (416) mounted on a carriage (502) configured to translate along a rail (414) or other linear guide.
(Figures 18-26 and Column 6 lines 35-39, Column 7 lines 23-25, 36-38, 52-55, Column 14 lines 37-54, Column 16 lines 11-19, 43-52, 58-62)
However, Bastian does not explicitly disclose a computer program product computer instruction to conduct the process, and does not explicitly disclose a plan comprising a first strategy and a second strategy in the event that the first strategy can’t be complete.
Neiser disclose a kitting system comprising a computer program product embodied in a non-transitory computer readable medium and comprising computer instructions to operate the kitting system (100) comprising an actuator (132) configured to move a surface or a receptacle (116) to a position (112) associated with item retrieval, and a controller (120) configured to control operation of the actuator (132).

Stallman et al. discloses a robot system (1000) comprising: a robotic arm (115); a controller (120); and a remote terminal (150), wherein the controller (120) is configured to: 
using information obtained from one or more camera (130, 131) in connection with determining one or more items to retrieve,
wherein the process of determining the one or more items includes determining a location from which an item of the one or more items to be retrieved, and determining one or more attributes associated with the item;
obtain a plan to retrieve,
wherein the plan is based on at least in part on the one or more items to be retrieved, the location form which the item is to be retrieved, and the one or more attributes associated with the item
wherein the step of obtaining the plan includes:
determining the plan to retrieve a plurality of items, wherein said plurality of items comprises the item that is retrieved from the positioned associated with the item retrieval;

in response to determining that the first strategy (535) was attempted, determine whether the first strategy (535) was completed successfully; and 
in response to determining first strategy (535) was not completed, use at least the robotic arm (115) to perform one or more other strategies (540),
wherein the plan comprises a plurality of tasks, and
wherein a plurality of strategies are stored for performing an individual task of the plurality of tasks.
(Figure 1, 5 and Column 4 lines 19-32, 39-59, Column 15 lines 41-63)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Bastian by incorporating the controller with the first and second strategy as taught by Stallman et al. since column 1 lines 42-50 of Stallman et al. states such a modification would allow help streamline operation and reduce operation costs.
Stallman et al. disclose when a failure condition is determined, the system requests human assistance, receives instructions form the human assistance, and proceeds to use the robot arm to conduct the pick and place process. (Column 15 lines 48-57)  This process of requesting human assistance, receiving instruction, and preceding with the pick and placing items is interpreted as the one or more other predefined strategies.  Since the one or more other predefined strategies still uses the 
When modifying Bastian in view of Stallman et al., the controller is interpreted to control operation of various aspects of the system, including controlling the carriage to move along the rail or other linear guide.

Claims 1 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over reference Bastian, II et al. (8276739) (referred to as Bastian) in view of reference Brazeau et al. (9926138).
Regarding claim 1, Bastian disclose a system (1800) comprising:
an actuator (1500) configured to move a surface (124) or receptacle to a position associated with item retrieval; and
one or more cameras (510) or sensors within an environment in which a robotic retrieval device (416, 502) operates to retrieve one or more items (120) and pack the one or more items (120) into a box or other container (112);
a robotic retrieval device (416, 502);
wherein the actuator (1500) positions an item (120) into the position associated with item retrieval in a manner that is synchronized at least in part with operation of the robotic retrieval device (416, 502) to retrieve the item (120) form the position associated with item retrieval,

wherein the robotic retrieval device (416, 502) comprises a robotic arm (416) mounted on a carriage (502) configured to translate along a rail (414) or other linear guide.
(Figures 18-26 and Column 6 lines 35-39, Column 7 lines 23-25, 36-38, 52-55, Column 14 lines 37-54, Column 16 lines 11-19, 43-52, 58-62)
However, Bastian does not explicitly disclose a controller configured to conduct a plan comprising a first strategy and a second strategy in the event that the first strategy can’t be complete.
Brazeau et al. disclose a packaging system (800) comprising: a robotic system (802); and controller (99), wherein the controller (99) is configured to: 
use the robotic system (802) to attempt to perform a first strategy; 
in response to determining the first strategy is attempted, determine whether first strategy is completed successfully; and 
in response to the determining the first strategy is not completed, use the robotic system (802) to perform one or more other strategy.
(Figure 8 and Column 27 lines 3-9, Column 36 lines 5-6, 22-25, 28-29, 51-53)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the system of Bastian by incorporating the controller with the first and second strategy as taught by 
Regarding claim 26, Bastian disclose a method to operate a kitting system (1800) comprising an actuator (1500) configured to move a surface (124) or a receptacle to position associate with item retrieval, the method comprising:
using information obtained from one or more cameras (510) or sensors in connection with determining one or more items (120) to retrieve and pack into a box or other container (112),
wherein the one or more cameras (510) or sensors are located within an environment in which a robotic retrieval device (416, 502) operates to retrieve the one or more items (120) and pack the one or more items into the box or other container (112);
using the actuator (1500) to position an item (120) into the position associated with item retrieval;
using the robotic retrieval device (416, 502) to retrieve the item (120) from the position associated with item retrieval; and
using the robotic retrieval device (416, 502) to place the item (120) in a destination location;
wherein the actuator (1500) is used to position the item (120) in the position associated with item retrieval in a manner that is synchronized at least in part with the operation of the robotic retrieval device (416, 502),

(Figures 18-26 and Column 6 lines 35-39, Column 7 lines 23-25, 36-38, 52-55, Column 14 lines 37-54, Column 16 lines 11-19, 43-52, 58-62)
However, Bastian does not explicitly disclose a controller configured to conduct a plan comprising a first strategy and a second strategy in the event that the first strategy can’t be complete.
Brazeau et al. disclose a packaging system (800) comprising: a robotic system (802); and controller (99), wherein the controller (99) is configured to: 
use the robotic system (802) to attempt to perform a first strategy; 
in response to determining the first strategy is attempted, determine whether first strategy is completed successfully; and 
in response to the determining the first strategy is not completed, use the robotic system (802) to perform one or more other strategy.
(Figure 8 and Column 27 lines 3-9, Column 36 lines 5-6, 22-25, 28-29, 51-53)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Bastian by incorporating the controller with the first and second strategy as taught by Brazeau et al., since such a modification would reduce the amount of downtime of the system, and thereby making the overall system more efficient.

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over reference Bastian, II et al. (8276739) (referred to as Bastian) in view of reference Brazeau et al. (9926138) as applied to claim 26 above, and further in view of references Stallman et al. (10360531) and Kudia (9676507).
Regarding claim 29, Bastian modified by Brazeau et al. disclose the claimed invention was stated above, but do not disclose, in response to determining that the one or more other predefined strategies are unable to perform, requesting human operation, and receiving teleoperation instruction corresponding to human operation.
Stallman et al. discloses a robot system (1000) comprising: a robotic arm (115); a controller (120); and a remote terminal (150), wherein the controller (120) is configured to: 
control operation of the robotic arm (115) according to the plan, wherein said operation includes:
use the robotic arm (115) to attempt to perform a strategy (535); 
in response to determining that the strategy (535) was attempted, determine whether the first strategy (535) was completed successfully; and 
in response to determining first strategy (535) was not completed, request human operation.
(Figure 1, 5 and Column 4 lines 19-32, Column 15 lines 41-63)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the system of Bastian by incorporating with the request of human operation as taught by Stallman et 
Kudia disclose a system comprising a plurality of operation stations (100, 200, 300) and a teleoperation device (400) that electronically communicates with the operation stations (100, 200, 300). (Figure 1 and Column 7 lines 7-21, 34-46)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the system of Bastian to include a teleoperation device as taught by Kudia, since column 1 lines 26-31 of Kudia states such a modification would allow the operator to control a plurality of operation stations without having to control each station separately.
Regarding claim 30, Bastian modified by Brazeau et al., Stallman et al., and Kudia disclose the claimed invention as stated above but do not disclose the step of updating a set of strategies.
Stallman et al. disclose the controller includes a learning system (121) configured to record actions and update the strategies. (Column 5 lines 54-60)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the system of Bastian by incorporating the learning system since column 5 lines 60-66 of Stallman et al. states such a modification would allow the system to increase efficiency.

Response to Arguments
Applicant’s cancelation of claims 2, 5, 12, and 32 is acknowledged and require no further examining.  Claims 10-11, 14-18, and 38-42 have been withdrawn for being 
Upon further consideration, a new ground(s) of rejection is made.  Due to the introduction of new rejections, this action is made NON-FINAL.

In response to the arguments of the rejections under 35 U.S.C. 112(b), in view of the amendments to the claims, Examiner withdraw the 112(b) rejections.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Bastian, II et al. (8276739) (referred to as Bastian) modified by reference Stallman et al. (10360531), Examiner finds the arguments not persuasive.
Applicant states:
For example, Bastian, Stallman, and Brazeau fail to disclose or render obvious “the controller controls the carriage to move along the rail or other linear guide in connection with positioning the robotic arm in relation to one or more shelves for the robotic arm to operate to retrieve the item from the one or more shelves and to place the item into the box or other container.”

In view of the elected Species 1 (shown in Figure 1) and Sub-species A (shown in Figure 1) and the 112(b) rejection of the quoted phrase, the robotic arm is interpreted to be positioned in relation to the surface or receptacle.
Bastian disclose the robotic retrieval device comprises a robotic arm mounted on a carriage configured to translate along a rail or other linear guide. (Bastian – Figure 21 and Column 6 lines 35-39, Column 7 lines 23-25)

Therefore, Bastion modified by Stallman et al. do disclose a controller that controls the carriage to move along the rail or other linear guide in connection with positioning the robotic arm in relation to the surface or receptacle for the robotic arm to operate to retrieve the item from the surface or receptible and to place the item into the box or other container.
Applicant states:
As another examples, Bastian, Stallman, and Brazeru fail to disclose or render obvious “one or more cameras or sensors within an environment in which a robotic arm retrieval device operates to retrieve one or more items and pack the one or more items into a box or other container”

In column 7 lines 52-55 of Bastian, the robotic arm is disclosed to have “a vision system 510 with one or more cameras 512 that are used to locate items 120, totes 118, structures, other robotic arms 416, and the like”.
Therefore, Bastion modified by Stallman et al. do disclose one or more cameras or sensors within an environment in which a robotic arm retrieval device operates to retrieve one or more items and pack the one or more items into a box or other container.
Applicant states:
… and obtaining “obtain a plan to retrieve the item and to pack the item into a box or other container, wherein the plan is based at least in part on the one or more items to be retrieved, the location from which the item is to be retrieved, and the one or more attributes associated with the item.”

In column 7 lines 52-55 of Bastian, the robotic arm is disclosed to have “a vision system 510 with one or more cameras 512 that are used to locate items 120, totes 118, structures, other robotic arms 416, and the like”.
In column 4 lines 39-48 of Stallman et al., the sensors are disclosed to detect attributes of the item to be retrieved and based “on the detected attributes, the controller may access an item data store”.
In column 4 lines 51-59 of Stallman et al., the controller is disclosed to access a manipulation strategy data store based on the recorded from the item data store and “provide instructions to the robotic arm for manipulating the item based on the manipulation strategy accessed from the manipulation strategy data store”.
Therefore, Bastion modified by Stallman et al. do disclose the process of obtaining a plan to retrieve the item and to pack the item into a box or other container, wherein the plan is based at least in part on the one or more items to be retrieved, the location from which the item is to be retrieved, and the one or more attributes associated with the item.

In response to the arguments toward claim 39, claims 38-42 have been withdrawn for being drawn to a non-elected species and sub-species.
Species 1, the embodiment shown in Figure 1, disclose the surface or receptacle for moving items is a plurality of conveyor belts situated parallel to each other.  Species 2, the embodiment shown in Figure 2, disclose the surface or receptacle for moving items is a plurality of actuating shelves.  Species 4, the embodiment shown in Figure 4, 
Examiner withdraws claims 38-42 because they are drawn to nonelected Species and Sub-species.  Claims 38-42 disclose the surface or receptacle is a shelf or a bin on the shelf.  Nonelected Species 2 and 4 disclose the surface or receptacle is a shelf or a bin.  Elected Species 1 disclose the surface or receptacle is a plurality of conveyor belts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        March 7, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731